DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Original Filing filed on 12/30/2020.
3.	This Office Action is made Non-Final.
4.	Claims 1-8 are pending.
5.	Claims 3-7 are objected to for allowable subject matter.
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 12/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
7.	The title of the invention “TERMINAL AND COMMUNICATION METHOD” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Allowable Subject Matter
8.	Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-2 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
Xu et al. US 20190349155 hereafter Xu (Note: Provisional No. 62/670,661 filed May 2018 includes support throughout the document in particular Sections 0080-0116).

As to Claim 1.   Xu discloses a terminal [i.e. User Equipment-UE], comprising [Fig. 8 (Diagram of UE), Sections 0053: UE is referred to a terminal]:
 control circuitry [i.e. Processor] which, in operation [Fig. 8, Section 0115: The device UE includes a processor (i.e. control circuitry)], when scheduling information for each of a first component carrier (CC) and a second CC is indicated on the first CC [Fig. 8, Sections 0019, 0089: The first CC may be a scheduling CC that provides scheduling information for each of the CCs of the set of CCs, and the first CC provides scheduling information for the second CC. A number of CCs are configured by the network, the BD (i.e. blind decoding)/CCE of the configured PDCCHs is on a CC; the base station includes a number of CCs that can be scheduled with PDCCH for CCs (e.g., a primary cell (PCell) or primary secondary cell (PSCell)],
determines a maximum number of blind decoding processes [i.e. BD] in blind-decoding the scheduling information based on, of the first CC and the second CC [Section 0117: The communication manager of UE determines total number of control channel candidates across the set of CCs including BD (blind decoding)], a sub-carrier spacing of a CC [Figs. 4-5, Section 0140: A first CC have sub-carrier spacing (SCS) and second CC have second SCS] to be scheduled in accordance with the scheduling information [Sections 0084, 0089, 0100: When using CA (carrier aggregation), the UE is configured with CCs and a maximum number of PDCCH blind decodes per slot control channel candidates for BD (blind decoding) and similar maximums apply to CCEs defined based on a sub-carrier spacing (SCS) of a CC. A number of CCs are configured by the network, the BD (i.e. blind decoding) of the configured PDCCHs is on a CC; the base station includes a number of CCs that can be scheduled with PDCCH for CCs. In cross-carrier scheduling, the scheduling CC schedule one or more other CCs having SCS (sub-carrier spacing)], 
and reception circuitry [Fig. 8, Section 0115, 0116: The UE device include a receiver (i.e. reception circuitry). The receiver may be a transceiver], which, in operation, extracts the scheduling information [Section 0019: The first CC provides scheduling information for each CCs] by blind-decoding the scheduling information based on the maximum number of blind decoding processes [Sections 0044, 0084, 0089: Techniques for control channel candidate allocated across component carriers (CCs) and the number of blind decodes/channel estimations to be performed by a user equipment and used; the UEs use the DCI to support communications with the base station. The UE is configured with CCs and a maximum number of PDCCH blind decodes per slot for BD (blind decoding). The base station includes a number of CCs that can be scheduled with PDCCH for CCs.  Note: It is inherent that UE decodes to extract information or scheduled information, and as cited in this reference the UE performs blind decoding and use information to perform channel estimation, uplink transmission, etc... based on blind decoding].

As to Claim 2.    Xu discloses the terminal [i.e. UE] according to claim 1[Fig. 8 (Diagram of UE), Sections 0053: UE is referred to a terminal], wherein the control circuitry [Fig. 8, Section 0115: The device UE includes a processor (i.e. control circuitry)], determines the maximum number of blind decoding processes for the CC to be scheduled, by using a number of blind decoding processes associated with the sub-carrier spacing of the CC to be scheduled [Sections 0084, 0100, 0117: The UE is configured with CCs and a maximum number of PDCCH blind decodes per slot control channel candidates for BD (blind decoding) and similar maximums apply to CCEs defined based on a sub-carrier spacing (SCS) of a CC. In cross-carrier scheduling, the scheduling CC schedule one or more other CCs having SCS (sub-carrier spacing). The communication manager of UE determines total number of control channel candidates across the set of CCs including BD (blind decoding)].

As to Claim 8.    Xu discloses a communication method, comprising [Section 0006: A method of wireless communication is described]:
when scheduling information for each of a first component carrier (CC) and a second CC is indicated on the first CC [Fig. 8, Sections 0019, 0089: The first CC may be a scheduling CC that provides scheduling information for each of the CCs of the set of CCs, and the first CC provides scheduling information for the second CC. A number of CCs are configured by the network, the BD (i.e. blind decoding)/CCE of the configured PDCCHs is on a CC; the base station includes a number of CCs that can be scheduled with PDCCH for CCs (e.g., a primary cell (PCell) or primary secondary cell (PSCell)],
determining a maximum number of blind decoding processes [i.e. BD] in blind-decoding the scheduling information based on, of the first CC and the second CC [Section 0117: The communication manager of UE determines total number of control channel candidates across the set of CCs including BD (blind decoding)], a sub-carrier spacing of a CC [Figs. 4-5, Section 0140: A first CC have sub-carrier spacing (SCS) and second CC have second SCS] to be scheduled in accordance with the scheduling information [Sections 0084, 0089, 0100: When using CA (carrier aggregation), the UE is configured with CCs and a maximum number of PDCCH blind decodes per slot control channel candidates for BD (blind decoding) and similar maximums apply to CCEs defined based on a sub-carrier spacing (SCS) of a CC. A number of CCs are configured by the network, the BD (i.e. blind decoding) of the configured PDCCHs is on a CC; the base station includes a number of CCs that can be scheduled with PDCCH for CCs. In cross-carrier scheduling, the scheduling CC schedule one or more other CCs having SCS (sub-carrier spacing)];
 and extracting the scheduling information [Section 0019: The first CC provides scheduling information for each CCs] by blind-decoding the scheduling information based on the maximum number of blind decoding processes [Sections 0044, 0084, 0089: Techniques for control channel candidate allocated across component carriers (CCs) and the number of blind decodes/channel estimations to be performed by a user equipment and used; the UEs use the DCI to support communications with the base station. The UE is configured with CCs and a maximum number of PDCCH blind decodes per slot for BD (blind decoding). The base station includes a number of CCs that can be scheduled with PDCCH for CCs.  Note: It is inherent that UE decodes to extract information or scheduled information, and as cited in this reference the UE performs blind decoding and use information to perform channel estimation, uplink transmission, etc... based on blind decoding].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Patel et al. US 20180331813 discloses in [Abstract] A UE may be configured to monitor multiple CCs for downlink control information, such as through blind decodes of each CC that may contain downlink control information; Section [0078] A UE may perform blind decodes for potential control information in control resources, and a number of blind decodes required is proportional to the number of carrier aggregation resource groups assigned to a particular UE; Section [0083] The UE perform blind decoding of control information in one or more carrier access resource groups; the UE identify resources of two or more CCs that are to be monitored for sPDSCH transmissions, and the UE blind decode receptions at the identified resources to determine the presence of a sPDSCH transmission.
Furthermore, each additional prior arts cited on PTO-892 but not applied contains a disclosed description related to the claimed subject matter found in the Figures and/or description summary.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


April 28, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477